DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0343756 A1) in view of Jung et al. (US 2019/0061318 A1) and Shin (US 2019/0086962 A1).

Regarding claim 1, Lin discloses a foldable display device (Fig. 4 element 10b) comprising: 
a display module (Fig. 4 element 140b) comprising a folding area (Fig. 4 region 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a first non-folding area and a second non-folding area (Figs. 3A and 4 region 112), which are spaced apart from each other with the folding area there between (as shown in Fig. 3A); 
a protection member (Figs. 3A and 4 elements 110) comprising a first protection plate disposed on the first non-folding area and a second protection plate disposed on the second non-folding area (as shown in Fig. 3A); 
an adhesion member (Figs 3A and 4 elements 120b) comprising a first adhesion portion disposed between the first non-folding area and the first protection plate and a second adhesion portion disposed between the second non-folding area and the second protection plate (as shown in Figs. 3A and 4); and 
a reinforcing member (Fig. 3A elements 130b) disposed on the folding area (as shown in Fig. 3A) and provided in a same layer as the first adhesion portion and the second adhesion portion (as shown in Fig. 3A), wherein the reinforcing member contacts each of the first adhesion portion and the second adhesion portion (as shown in Figs. 3A and 4).
Lin does not expressly disclose the reinforcing member disposed on an entire area of the folding area, and at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area.
Jung teaches a reinforcing member (Fig. 6A element 6022) disposed on an entire area of the folding area (as shown in Fig. 6A wherein area “B” is understood to be the folding area), and at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as shown in Fig. 6A wherein elements 6021 are interpreted as the first adhesion portion and the second adhesion portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which is disposed on an entire area of the folding area and has a thickness less than at least one of the first and second adhesion portions as taught by Jung in the device of Lin in order to fully support the display during folding while maintaining a suitable flexibility.
Shin teaches a foldable display device having a reinforcing member (Fig. 20 element DY) which has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as discussed in Paragraph [0137]) so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area (as shown in Figs. 18 and 20 and discussed in Paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the Lin device utilizing the reinforcing member as taught by Jung by leaving an empty space which exposes a first surface of the reinforcing member, as taught by Shin, in order to prevent the folding area of the display module from being deformed, as is suggested in Paragraph [0137] of the Shin reference.

Regarding claim 2, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above and further wherein the thickness of the reinforcing member is constant (as shown in Jung Fig. 6A).

Regarding claim 3, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above.
Lind does not expressly disclose wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer.
Jung teaches wherein the reinforcing member comprises at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer (as discussed in Paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member comprising at least one of an acrylic-based polymer, a silicon-based polymer, and an imide based polymer in order to provide the necessary flexibility of the reinforcing member.

Regarding claim 4, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above and further wherein the first adhesion portion is disposed on a first area of the first non-folding area, and the second adhesion portion is disposed on a first area of the second non-folding area (as shown in Lin Fig. 3A wherein a portion of each region 112 is interpreted to be a first area of the first and second non-folding areas, respectively).

Regarding claim 10, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above and further wherein the reinforcing member does not overlap each of the first non-folding area and the second non-folding area (as shown in Lin Fig. 3A).

Regarding claim 11, Lin in view of Jung and Shin discloses the device as set forth in claim 10 above.
Lin does not expressly disclose wherein the thickness of the reinforcing member is less than that of each of the first adhesion portion and the second adhesion portion.
Jung, as combined with Lin in claim 1 above, teaches wherein the thickness of the reinforcing member is less than that of each of the first adhesion portion and the second adhesion portion (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which has a thickness less than that of each of the first adhesion portion and the second adhesion portion as taught by Jung in the device of Lin in order to fully support the display during folding while maintaining a suitable flexibility.

Regarding claim 12, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above.
Lin does not expressly disclose wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals.
Jung, as combined with Lin in claim 1 above discloses wherein the reinforcing member has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals (as discussed in Paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which has a modulus equal to or greater than 500 megapascals and equal to or less than 1200 megapascals as taught by Jung in the device of Lin in order to fully support the display during folding while maintaining a suitable flexibility.


Regarding claim 14, Lin in view of Jung and Shin discloses the device as set forth in claim 1 above and further wherein the display module comprises: a display panel disposed on the protection member and the reinforcing member through the adhesion member (as shown in Fig. 3A).
Lin does not expressly disclose an input sensing unit disposed on the display panel.
Jung teaches an input sensing unit disposed on the display panel (as discussed in Paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an input sensing unit on the display panel as taught by Jung in the device of Lin in order to allow the device to receive a user’s instruction or input in a touch manner (as suggested by Jung in Paragraph [0059]).

Regarding claim 15, Lin discloses a foldable display device (Figs. 3A and 4 element 10b) comprising: 
a display module (Figs. 3A and 4 element 140b) comprising a folding area (Fig. 3A region 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a first non-folding area and a second non-folding area (Fig. 3A regions 112), which are spaced apart from each other with the folding area therebetween (as shown in Fig. 3A); 
a protection member (Figs. 3A and 4 elements 110) disposed on the display module; 
an adhesion member (Fig. 3A elements 120b) comprising a first adhesion portion disposed between a first area of the first non-folding area and the protection member and a second adhesion portion disposed between a first area of the second non-folding area and the protection member (as shown in Fig. 3A wherein the left and right regions 112 are interpreted as comprising the first areas of the first and second non-folding areas respectively); and a
 reinforcing member (Fig. 3A elements 130b) disposed on the folding area and provided in a same layer as the first adhesion portion and the second adhesion portion (as shown in Fig. 3A),
wherein the reinforcing member contacts each of the first adhesion portion and the second adhesion portion (as shown in Fig. 3A).
Lin does not expressly disclose wherein at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area.
Jung teaches at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as shown in Fig. 6A wherein elements 6021 are interpreted as the first adhesion portion and the second adhesion portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which is disposed on an entire area of the folding area and has a thickness less than at least one of the first and second adhesion portions as taught by Jung in the device of Lin in order to fully support the display during folding.
Shin teaches a foldable display device having a reinforcing member (Fig. 20 element DY) which has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as discussed in Paragraph [0137]) so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area (as shown in Figs. 18 and 20 and discussed in Paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the Lin device utilizing the reinforcing member as taught by Jung by leaving an empty space which exposes a first surface of the reinforcing member, as taught by Shin, in order to prevent the folding area of the display module from being deformed, as is suggested in Paragraph [0137] of the Shin reference.

Regarding claim 19, Lin in view of Jung and Shin discloses the device as set forth in claim 15 above.
Lin does not expressly disclose wherein the reinforcing member includes a flexible material.
Cho teaches wherein the reinforcing member includes a flexible material (as discussed in Paragraph [0113]).
It would have been obvious to one of ordinary skill in the at before the effective filing date to utilize flexible reinforcing member as taught by Jung in the device of Lin in order to ensure robust support of the display module at the interface between the folding and non-folding areas.

Regarding claim 20, Lin discloses a foldable display device (Fig. 3A element 10b) comprising: 
a display module (Fig. 3A element 140b) comprising a folding area (Fig. 3A area 142b), which is folded with respect to a folding axis (wherein the folding axis is interpreted to be at the center of curvature of the folding area), and a non-folding area (Fig. 3A area 112), which is disposed adjacent to the folding area (as shown in Fig. 3A); 
a protection member (Fig. 3A element 110) disposed on the non-folding area (as shown in Fig. 3A); 
an adhesion member (Fig. 3A element 120b) disposed between the non-folding area and the protection member (as shown in Fig. 3A); and 
a reinforcing member (Fig. 3A elements 130b) disposed on the folding area and provided in a same layer as the adhesion member (as shown in Fig. 3A), 
wherein the reinforcing member contacts the adhesion member (as shown in Fig. 3A).
Lin does not expressly disclose wherein at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area.
Jung teaches at least a portion of the reinforcing member has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as shown in Fig. 6A wherein elements 6021 are interpreted as the first adhesion portion and the second adhesion portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which is disposed on an entire area of the folding area and has a thickness less than at least one of the first and second adhesion portions as taught by Jung in the device of Lin in order to fully support the display during folding.
Shin teaches a foldable display device having a reinforcing member (Fig. 20 element DY) which has a thickness less than at least one of the first adhesion portion and the second adhesion portion (as discussed in Paragraph [0137]) so that an empty space which exposes a first surface of the reinforcing member opposite to a second surface of the reinforcing member facing the display module is defined in the folding area (as shown in Figs. 18 and 20 and discussed in Paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of the Lin device utilizing the reinforcing member as taught by Jung by leaving an empty space which exposes a first surface of the reinforcing member, as taught by Shin, in order to prevent the folding area of the display module from being deformed, as is suggested in Paragraph [0137] of the Shin reference.


Claims 5-7, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jung and Shin as applied to claims 1, 4, and 15 above and further in view of Cho (US 2018/0107250 A1).

Regarding claim 5, Lin in view of Jung and Shin discloses the device as set forth in claim 4 above and further wherein the reinforcing member comprises: a central portion disposed on the folding area (as shown in Lin Fig. 3A wherein the central portion of the reinforcing member is disposed on the folding area).
Lin does not expressly disclose wherein the reinforcing member comprises: first portion disposed between a second area of the first non-folding area and the first protection plate; and a second portion disposed between a second area of the second non-folding area and the second protection plate.\
Cho teaches wherein a reinforcing member (Fig. 7 element 150) comprising: a central portion disposed on a folding area (as shown element 150 spans  the folding area of the display device pictured); a first portion disposed between a second area of the first non-folding area and the first protection plate (as shown in Fig. 7 wherein the second area of the first non-folding area is interpreted to be spanned by element 150 not in the folding area until it contacts the adhesion member 110 on element 210); and a second portion disposed between a second area of the second non-folding area and the second protection plate (as shown in Fig. 7 wherein the second area of the first non-folding area is interpreted to be spanned by element 150 not in the folding area until it contacts the adhesion member 110 on element 220).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member which comprises first and second portions disposed between the non-folding areas and the first and second protections plates as taught by Cho in the device of Lin in order to ensure robust support of the display module at the interface between the folding and non-folding areas.

Regarding claim 6, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 5 above and further wherein the first adhesion portion contacts the first area of the first non-folding area, the first protection plate, and the first portion, and the second adhesion portion contacts the first area of the second non-folding area, the second protection plate, and the second portion (as shown in Lin Fig. 3A).

Regarding claim 7, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 5 above and further wherein when the display module is folded along the folding axis, the first portion and the second portion face each other in a thickness direction of the display module (as shown in Lin Fig. 4).

Regarding claim 16, Lin in view of Jung and Shin discloses the device as set forth in claim 15 above.
Lin does not expressly disclose wherein the reinforcing member comprises: a central portion disposed between the folding area and the protection member; a first portion disposed between a second area of the first non-folding area and the protection member; and a second portion disposed between a second area of the second non-folding area and the protection member, and the central portion, the first portion, and the second portion are unitary with each other.
Cho teaches wherein the reinforcing member comprises: a central portion disposed between the folding area and the protection member (as shown in Fig. 6 wherein reinforcing member element 150 is shown to be between the folding area of display 110 and protection members 210 and 220); a first portion disposed between a second area of the first non-folding area and the protection member (as shown in Fig. 7 wherein element 150 is shown to be in a second area of the first non-folding area not associated with and adjacent to adhesion portion 110 and between said and protection member element 210); and a second portion disposed between a second area of the second non-folding area and the protection member (as shown in Fig. 7 wherein element 150 is shown to be in a second area of the first non-folding area not associated with and adjacent to adhesion portion 110 and between said and protection member element 220), and the central portion, the first portion, and the second portion are unitary with each other (as shown in Fig. 7 wherein element 150 is a unitary element).
It would have been obvious to one of ordinary skill in the at before the effective filing date to utilize a unitary reinforcing member which comprises first and second portions disposed between the non-folding areas and the first and second protection members as taught by Cho in the device of Lin in order to ensure robust support of the display module at the interface between the folding and non-folding areas.

Regarding claim 18, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 16 above and further wherein the first adhesion portion contacts the display module, the protection member, and the first portion, and the second adhesion portion contacts the display module, the protection member, and the second portion (as shown in Lin Fig. 3A).

Regarding claim 21, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 5 above and further wherein the first portion and the first adhesion portion have the same thickness as each other and the second portion and the second adhesion portion have the same thickness as each other (as shown in Lin Fig. 3A).


Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jung, Shin, and Cho as applied to claims 5 and 16 above, and further in view of Jin et al. (US 2018/0175311 A1).

Regarding claim 8, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 5 above.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Jin teaches a display device with a reinforcing member (Fig. 1B element 132) which has a central portion in a folding area (Fig. 1B area “S”) and wherein the central portion has a thickness less than that of each of a first portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the left) and a second portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member with a central portion having a thickness less than that of the first and second portions in order to alleviate potential stresses due to the folding of the device (as suggested by Jin Paragraph [0056]).

Regarding claim 9, Lin in view of Jung, Shin, Cho, and Lee discloses the device as set forth in claim 8 above and further wherein the first portion and the second portion have the same thickness as each other (as is shown in Lin Fig. 3A and further in Lee Fig. 3).

Regarding claim 17, Lin in view of Jung, Shin, and Cho discloses the device as set forth in claim 16 above.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Lin does not expressly disclose wherein the central portion has a thickness less than that of each of the first portion and the second portion.
Jin teaches a display device with a reinforcing member (Fig. 1B element 132) which has a central portion in a folding area (Fig. 1B area “S”) and wherein the central portion has a thickness less than that of each of a first portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the left) and a second portion (wherein thickness d1 is thinner than thickness d2 located in the first portion to the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member with a central portion having a thickness less than that of the first and second portions in order to alleviate potential stresses due to the folding of the device (as suggested by Jin Paragraph [0056]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are not convincing.  The applicant has argued that the combination of the Lin and Jung references does not teach wherein the reinforcing member is disposed on the same layer at the first and second adhesive portions due to the adhesive portions (6021) overlapping the reinforcing member (6022), however, as shown in Jung Fig. 6A, both elements are disposed in layer 602.  Further, applicant has argued that the combination of the Lin and Jung references do not teach wherein the first and second adhesive portions do not overlap the reinforcing member and the reinforcing member is thinner than the adhesive portions.  As set forth in the rejections above, the Shin reference is utilized to modify the device in order to arrive at the amended claim limitations wherein a space is formed in the area of the thinned reinforcing member, and as such, the filed arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with regard to the empty space being formed at the thinned reinforcing member.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841